ON SUPERVISORY WRITS TO THE CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS 11 Writ denied. GUIDRY, J., would-grant and remand to the court of appeal for briefing, oral ■ argument and full opinion. HUGHES, J., would grant. CRICHTON, J., would grant and assigns reasons. . CRICHTON, J., would grant and docket and assigns reasons hi would grant and docket this matter to examine whether plaintiff has met the stringent burden .of proof required for renunciation of prescription under La. C.C. arts. 3449, 3450, and 3451. . .